Citation Nr: 0601018	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
headache disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder claimed as sinusitis, and if so, whether 
entitlement to service connection is now warranted.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as allergic rhinitis.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a right foot 
disorder, including as secondary to service-connected left 
heel spur syndrome.

6.  Entitlement to an evaluation in excess of 10 percent for 
left heel spur syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from September 1981 to October 1997.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

This matter was previously before the Board in April 2004, at 
which time it determined that a remand of all issues on 
appeal was necessary in order to afford due process to the 
veteran and to complete additional development of his case.  
The Board is satisfied that all action requested on remand is 
now complete, such that it may proceed with a decision on 
these issues herein.

The Board is also aware that shortly before the release of 
its April 2004 remand, the veteran's representative raised 
additional matters with respect to the pending appeals for 
entitlement to service connection for a sleep disorder, 
headaches, and a respiratory disorder.  Specifically, he 
claimed that these disorders were secondary to the veteran's 
service-connected chronic laryngitis and residuals of vocal 
cord polyp excision.  Accordingly, in the Introduction 
section of its remand, the Board referred these new claims to 
the RO for all necessary action.  The record reflects that 
the claims file was then forwarded to the Appeals Management 
Center (AMC).  Then, in July 2005, the AMC prepared a 
deferred rating decision as to the new secondary service 
connection matters, to be adjudicated at the RO on a later 
date.  There is no indication of record, however, that the RO 
has in fact adjudicated these secondary claims at this time, 
or that the veteran has perfected an appeal as to any denial 
issued by the RO on this matter.  Thus, in reviewing the 
pending appeals for entitlement to service connection for a 
sleep disorder, headaches, and a respiratory disorder claimed 
as allergic rhinitis, the Board will not evaluate them herein 
with regard to whether they may be secondarily service-
connected under VA law.  At this time, based upon the 
aforementioned procedural history, that matter first falls 
under the province of the RO.  See 38 C.F.R. §§ 20.200-20.202 
(2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Evidence associated with the claims file since an 
unappealed December 1998 rating decision is either cumulative 
or redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
headaches.

3.  Evidence associated with the claims file since an 
unappealed December 1998 rating decision is neither 
cumulative nor redundant of evidence previously of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a respiratory disorder claimed as sinusitis.

4.  The competent medical evidence of record does not 
establish that a currently diagnosed respiratory disorder, 
including sinusitis and/or allergic rhinitis, is 
etiologically related to active service. 

5.  The competent medical evidence of record does not 
demonstrate that a currently diagnosed sleep disorder is 
etiologically related to active service. 

6.  The competent medical evidence of record does not 
indicate that a currently diagnosed right foot disorder is 
etiologically related to active service.

7.  The competent medical evidence of record does not 
establish that a currently diagnosed right foot disorder was 
either caused or aggravated by the veteran's service-
connected left heel spur syndrome. 

8.  The evidence of record indicates that the veteran's left 
heel spur syndrome is characterized largely by subjective 
pain complaints; clinical findings include moderate 
limitation of left ankle motion, typically documented as from 
0 to 20 degrees for dorsiflexion and from 0 to 30 degrees for 
plantar flexion, with pain on motion and additional impact on 
range of motion from 0 to 10 degrees after repeated use.
 

CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied entitlement 
to service connection for a headache disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

2.  Evidence associated with the claims folder since the 
December 1998 rating decision is not new and material, and so 
the requirements to reopen the claim for entitlement to 
service connection for a headache disorder have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(as in effect prior to August 29, 2001).

3.  The December 1998 rating decision that denied entitlement 
to service connection for a respiratory disorder claimed as 
sinusitis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); see also 
38 C.F.R. § 20.200 (2005)].

4.  Evidence associated with the claims folder since the 
December 1998 rating decision is new and material, and so the 
requirements to reopen the claim for entitlement to service 
connection for a respiratory disorder claimed as sinusitis 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (as in effect prior to August 29, 2001).

5.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005). 

6.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).
 
7.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

8.  A right foot disorder is not proximately due to or the 
result of service-connected left heel spur syndrome, nor is 
it aggravated by this service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  

9.  The criteria for the assignment of an evaluation in 
excess of 10 percent for left heel spur syndrome have not 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, VA letters 
to the veteran in March 2001, April 2004, and April 2005 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to each of his claims, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  To that end, the March 2001 and April 2004 VCAA 
letters addressed the first three notice elements, while the 
April 2005 VCAA letter addressed the fourth notice element, 
as well as the first three.  

The Board acknowledges that complete VCAA notice was provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran basically 
has a right to a VCAA content-complying notice, and then to 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The last of these notices, the April 2005 
letter, was provided to the veteran by the AMC pursuant to 
the Board's request in its April 2004 remand.  The veteran 
was then afforded an opportunity to respond, and after the 
accumulation of additional evidence, the AMC (on behalf of 
the RO) subsequently reviewed the veteran's claims and issued 
a supplemental statement of the case to him in July 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical records 
are associated with the claims file, as are all available 
treatment records identified and/or provided by the veteran.  
The veteran was also afforded VA examinations in order to 
address the medical questions presented in this case.  

At this time, the veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide these claims.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.  

Analysis - Introduction

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports dated from approximately 
January 2001 through July 2005, and statements and argument 
provided by the veteran and his representative in support of 
these claims.  In reaching its decisions herein, the Board 
has carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Applicable Law - New and Material Evidence

During the pendency of this appeal, there was a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change applies prospectively, 
however, to all requests to reopen that are made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[now codified at 38 C.F.R. § 3.156(a) (2004)].  Because the 
record establishes that the veteran filed his request to 
reopen claims for service connection for headache and 
respiratory disorders prior to this date (in February 2001), 
however, this regulatory change is not applicable in the 
instant case.  Accordingly, the Board will analyze both of 
these matters under the former criteria applicable to the 
analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (as in effect 
prior to August 29, 2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, a 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and that there is some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For this appeal, regardless of the RO's actions below, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of these claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Entitlement to Service Connection for Headaches 

The Board observes that the veteran previously claimed 
entitlement to service connection for headaches in May 1998.  
The RO reviewed the evidence then of record, basically 
consisting of the veteran's service medical records, a May 
1998 VA examination report, and statements from the veteran, 
and then denied the claim in a December 1998 rating decision.  
In doing so, the RO observed that there was no medical 
evidence of the occurrence of headaches during active 
service, and determined that the May 1998 VA examiner's 
diagnosis of migraine headaches was based only upon a history 
provided by the veteran, and was therefore insufficient.  The 
RO denied the claim in a December 1998 rating decision, and 
as the veteran did not appeal it, the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

In conjunction with the veteran's February 2001 request to 
reopen, additional evidence was associated with the record 
for this claim, namely statements from the veteran and his 
representative, a record of hearing testimony the veteran 
provided before the undersigned in March 2003, and VA 
outpatient treatment records dated from approximately January 
2001 to July 2005.  In the statements of record and in the 
veteran's hearing testimony, the veteran reports that he had 
headaches in service and received treatment for them, and 
that he continued to have headaches after service.  The VA 
outpatient treatment reports are negative for headache 
comments, with the exception of a notation of the veteran's 
report of a "small" headache in March 2004 (but without 
abnormal clinical findings or diagnosis at the time).  

On its own determination, the Board finds that none of the 
aforementioned additional evidence is new or material to the 
veteran's claim.  See Barnett, supra.  All of this new 
evidence is representative of, in effect, a continuation of 
previously recorded information, namely, as related to the 
veteran's report that he first experienced headaches during 
his period of active service, and continued to have them 
thereafter.  As such, this evidence is merely duplicative of 
prior evidence of record, and is not truly "new."  

Even assuming that any of the aforementioned additional 
evidence is new, however, the Board further notes that none 
of it is material to the claim.  At the time of the December 
1998 rating decision, there was no competent evidence in the 
record of the occurrence of headaches during active service, 
or of any competent evidence purporting to relate currently 
diagnosed headaches to active service.  As well, this 
additional evidence still does not provide such support.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 
314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board therefore holds that the additional evidence 
received in relation to the veteran's pending request to 
reopen his claim for service connection for headaches is 
cumulative and redundant of evidence previously of record, 
and therefore is not so significant that it must be 
considered in order to fairly decide the underlying merits of 
the claim.  As such, the Board will not reopen the claim for 
service connection for headaches for a merits review.  See 
38 C.F.R. § 3.156(a).

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Entitlement to Service Connection for a 
Respiratory Disorder Claimed as Sinusitis 

As well, the veteran first claimed service connection for a 
respiratory disorder (sinusitis) in May 1998, and the RO 
denied his claim in the December 1998 rating decision.  The 
evidence under consideration at the time consisted of the 
veteran's service medical records, statements by the veteran 
and the May 1998 VA examination report.  Based upon the 
information derived from this evidence, the RO determined 
that a denial of service connection was warranted because, 
while the veteran received some brief in-service treatment 
for sinusitis, a chronic condition was not recorded at the 
time of his service discharge.  The RO also decided that even 
though sinusitis was recorded as a diagnosis at the May 1998 
VA examination, there was insufficient evidence of record to 
show that it was a chronic condition that began in service.  
As the veteran did not timely appeal the RO's December 1998 
rating decision, however, it later became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

In February 2001, the veteran requested a reopening of his 
claim for service connection for a respiratory disorder, 
again identified as sinusitis.  In a September 2001 rating 
decision, the RO declined the claim on its merits.  The 
veteran received notice of the decision and timely appealed 
it.

Following the RO's December 1998 rating decision, additional 
evidence was associated with the claims file, including VA 
outpatient treatment reports dated from approximately January 
2001 to July 2005, an April 2001 VA examination report, 
statements from the veteran and his representative in support 
of the claim, and hearing testimony provided before the 
undersigned in March 2003. 

The veteran's VA outpatient treatment reports only include 
one pertinent record, a diagnosis of acute sinusitis in 
January 2001.  After clinical evaluation, the April 2001 VA 
examiner did not diagnose sinusitis, but did record other 
respiratory disorders.  The statements and testimony of 
record relate to continued respiratory symptoms in and since 
active service.   

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the recent VA medical records dated in January 
2001 and April 2001 are both new and material.  See Barnett, 
supra.  The Board notes that this evidence was not available 
at the time of prior decisions in this matter, and therefore 
considers these records to be new evidence.  The Board is 
also of the opinion that this information is material to the 
case.  At the time of the December 1998 rating decision, the 
RO held that there was no competent evidence in the record 
that was suggestive of the chronicity or continuity of a 
respiratory condition claimed as sinusitis.  These records, 
however, generally provide such support.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that these records are so significant that they must be 
considered in order to fairly decide the merits of the claim, 
and as such, it must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

Applicable Law - Service Connection

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or a 
specifically enumerated condition during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2005).  None of the disorders for 
which the veteran is seeking service connection are so 
enumerated by applicable regulation, and the question of 
manifestation during a post-service presumptive period need 
not be addressed.  If there is no evidence of a chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Secondary service connection may also be established under 
38 C.F.R. § 3.310(a) for the aggravation of a nonservice-
connected disorder by a service-connected disability, to the 
extent of such aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service Connection for a Respiratory Disorder, Including 
Sinusitis and Allergic Rhinitis

The Board notes that the veteran is already service-connected 
for chronic laryngitis and the residuals of vocal cord polyp 
excision, at a rating of 10 percent since January 2001.  The 
Board observes that the veteran's currently reported 
respiratory history and symptomatology, at least to some 
extent, overlaps with his history of symptomatology and 
treatment in relation to his service-connected problems.  

The record reflects that the veteran entered active service 
with no complaints or findings of any respiratory problems, 
as shown on his August 1981 entry examination reports.  While 
in service, however, he received extensive treatment for his 
now service-connected laryngitis and vocal cord polyps.  

The service medical records reveal that the veteran was 
treated for a respiratory problem beginning in January 1993 
that was at times assessed as sinusitis.  Mid-January 1993 
reports showed a diagnosis of rule out strep throat, but 
after further evaluation, it was changed to sinusitis.  In 
mid-February 1993, the veteran again reported for evaluation 
of possible sinusitis, but the diagnosis was chronic 
laryngitis of questionable etiology. Two days later, the 
assessment was upper respiratory infection, rule out strep 
throat, possible sinusitis.  Later that same day, the 
assessment was again revised to a viral syndrome.      

There are many other respiratory entries in the veteran's 
service medical records, but they refer mainly to his 
laryngitis/vocal cord polyp evaluation, treatment, and post-
surgery residuals.  Admittedly, one of those records, dated 
in April 1997, reported sinonasal polyposis with a finding of 
diffuse edematous mucosa, allergic appearing.  Other service 
records show additional treatment for episodes of upper 
respiratory infection and pharyngitis.  At his service 
discharge examination in May 1997, however, clinical findings 
were rendered only in relation to the veteran's vocal cord 
problems.  Moreover, while the veteran did report a history 
of ear, nose, and throat trouble and the examiner as well 
reported occasional sinus problems on his report of medical 
history, the service discharge reports do not include any 
actual finding of another chronic and then-diagnosed 
respiratory problem beyond his vocal cord problems (such as 
sinusitis or allergic rhinitis).

Thereafter, in connection with his initial claim for service 
connection for sinusitis in May 1998, a VA examiner reviewed 
the record, evaluated the veteran, and then diagnosed 
sinusitis in May 1998.  He did not, however, address whether 
this diagnosis was etiologically related to the veteran's 
period of active service.  

The next recorded respiratory problem experienced by the 
veteran is documented in a January 2001 VA outpatient 
treatment record, which shows a diagnosis of acute sinusitis.  
A March 2004 VA treatment report includes a diagnosis of 
chronic allergic rhinitis and adenoid hypertrophy.  

When the veteran underwent a VA examination in April 2001, 
the examiner did not find sinusitis, but rather diagnosed 
chronic laryngitis due to vocal abuse that initially began in 
service.  He also diagnosed allergic rhinitis with postnasal 
drip, but stated that it was not related to active service, 
and appeared to indicate that it was related to the 
laryngitis.  The examiner indicated in his report, however, 
that he did not have the claims file for review.  

At his March 2003 Travel Board Hearing and in other 
statements and argument of record, the veteran has basically 
indicated that since service, he has continuously had another 
respiratory condition in addition to his service-connected 
laryngitis and vocal cord problems, which is best described 
as either sinusitis or allergic rhinitis.  

After review and consideration of the evidence as summarized 
above, the Board holds that entitlement to service connection 
on a presumptive or direct basis for a respiratory disorder, 
claimed as sinusitis and/or allergic rhinitis, must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  There was no diagnosis of such a disorder at 
discharge, and the medical evidence of record does not 
demonstrate either chronicity or a continuity of 
symptomatology and treatment in the years following active 
service.  Moreover, neither the May 1998 or April 2001 VA 
examiners, nor any other physician of record, have provided a 
reasoned opinion that purports to relate such a currently 
diagnosed disorder to the veteran's period of active service.  
Thus, service connection on a direct basis is also not 
available.  Id.  

Service Connection for a Sleep Disorder

At the time of the veteran's August 1981 service entry 
examination, there were no recorded sleeping problems, or 
reports of fatigue or similar symptomatology or findings.  
The service medical records do reflect, however, that the 
veteran was referred for a sleep study in June 1995 to rule 
out obstructive sleep apnea.  At the time, he had complaints 
of a history of loud snoring, short periods of sleep, and 
daytime fatigue.  The recorded impressions after evaluation 
were primary snoring and insufficient sleep syndrome, with 
recommendations to lose weight, avoid alcohol and sedatives 
in the evenings, increase allotted sleep time and set a 
routine sleep and wake schedule, and to participate in 
snoring management counseling at the service ear, nose, and 
throat clinic.  At service discharge examination in May 1997, 
the veteran did not report any sleep problems or symptoms, 
and there was no record of pertinent findings or diagnoses.  

At his March 2003 Travel Board Hearing, the veteran testified 
that in service in the early 1990's, he began to have 
problems with snoring and loud breathing, as well as fatigue.  
He also relayed, however, that he has not received any post-
service treatment for a sleep disorder.

The veteran's VA treatment records include one report dated 
in March 2004, where he went to a primary care evaluation and 
reported sleep problems.  After clinical evaluation, the 
assessment was chronic allergic rhinitis and adenoid 
hypertrophy, with some symptoms that were suggestive of sleep 
apnea.  The physician advised that the veteran should have a 
sleep study, which would have to be done in another town.  
She noted that if the veteran had to be in that town, then 
she would schedule the study.  The remaining VA treatment 
reports of record, as dated through July 2005, do not show 
any further sleep disorder evaluations. 

The Board concludes that based upon the current record, 
service connection is not warranted for a sleep disorder.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
medical evidence does not establish that the veteran had a 
diagnosed and chronic sleep disorder at discharge.  In 
addition, the remaining medical evidence of record does not 
include a current sleep disorder diagnosis, or an opinion 
that etiologically relates such a problem to active service, 
such that direct service connection would be warranted.  
Thus, this appeal will be denied.  Id.  

Service Connection for a Right Foot Disorder, Including as 
Secondary to Service-Connected Left Heel Spur Syndrome

The veteran was medically boarded out of service for chronic 
left heel spur syndrome, a disability for which he is now in 
receipt of service connection.  He avers that this problem 
actually involved both feet, but that in service, his left 
foot was worse and therefore received more medical attention.  
A chronic right foot problem at service discharge, however, 
was not similarly documented in his record.  

At his service entry examination in August 1981, the veteran 
reported a history of foot trouble, but clinical findings, as 
well as his PULHES profile, were normal.  (His PULHES profile 
had a score of "1" for all categories.  The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  Notably, the "L" in 
PULHES represents the "Lower Extremities.")  

Thereafter, the veteran had an orthopedic evaluation in 
September 1982.  X-ray evaluation of his feet was described 
as negative, except for planovalgus feet; this finding was 
also noted on clinical evaluation.    

The veteran's records then show that he was followed by the 
service department medical board beginning in approximately 
late May 1994, for left heel pain and problems.  He was 
prescribed wider shoes, padding, rest, steroid injections and 
anti-inflammatory medications, as well as orthotics.  From 
approximately January 1996, however, he experienced 
consistent point tenderness to the left plantar heel aspect, 
and although he was initially placed on limited duty at that 
time, after later medical board evaluation in May 1997, the 
decision was made to release him from service, with a 
diagnosis of chronic left heel spur syndrome.  Notably, the 
January 1996 medical board report, in its comments regarding 
clinical evaluation of the lower extremities, listed findings 
with regard to his left foot and noted that he was still 
running and standing a lot in his position as an instructor, 
but then additionally stated that the remainder of the 
physical examination was within normal limits.

On his May 1997 service discharge report of medical history, 
the veteran again reported a history of foot trouble, and the 
service physician noted that the veteran had been followed 
for bilateral flat feet since approximately January 1995.  
Clinically, however, this physician noted only the veteran's 
left heel spur syndrome as a currently diagnosed foot 
disorder.  

The veteran then claimed service connection for a left heel 
disorder (only) in May 1998.  At a May 1998 VA examination, 
he reported a history exclusive to left heel problems, and 
the examiner, after claims file review, diagnosed chronic 
left heel spur syndrome.  The examiner also noted possible 
heel tenderness on the right (after finding bilateral heel 
tenderness on clinical evaluation).  X-ray evaluation showed 
a small left plantar calcaneal spur, with a decreased plantar 
arch bilaterally.

A February 2001 VA treatment report included a diagnosis of 
flat feet, with tenderness noted on the bottoms of the feet.

At an April 2001 VA examination, where it was unclear as to 
whether the examiner had the claims file for review, the 
examiner diagnosed right foot plantar fasciitis.  He opined 
that there was no evidence to suggest that this problem was 
secondary to the left foot plantar fasciitis.  It was noted 
that the veteran told the examiner that he began to have 
right heel pain approximately one year ago, without any 
injury.  The examiner ordered X-ray evaluation, and then 
noted that findings for the right foot and ankle were within 
normal limits.

At his March 2003 hearing before the undersigned, the veteran 
stated that when he was in service, his right foot was also 
diagnosed, but the service physicians focused on his left 
foot because it was more severe.  He reported than any time 
he received treatment for his left foot, he also received 
treatment for his right foot, including orthotics, steroid 
injections, and the use of other medications.  He stated that 
he currently received VA treatment for his right foot (as 
well as his left).

A June 2003 VA treatment report noted a diagnosis of 
bilateral plantar fasciitis.

A March 2004 VA general treatment report noted a history of 
burning feet for two years.  After clinical evaluation, the 
diagnoses were burning of the feet and flat feet.  The 
veteran was then referred for follow-up evaluation by a 
podiatrist, and in a May 2004 VA treatment note, the 
diagnoses were pes planus and plantar fasciitis.  

At a December 2004 VA examination with claims file review, 
the veteran complained of some pain along the right ankle.  
On clinical evaluation, the examiner first observed bilateral 
flat feet, a bunion with diminished motion of the right foot, 
a right second hammertoe, Achilles tendonitis with limited 
dorsiflexion, and heel spurs.  The veteran also had 
hyperkeratosis along the medial hallux and submet 5 region 
bilaterally.  The examiner then observed that a May 2004 VA 
X-ray report showed bilateral pes planus.  His ultimate 
diagnoses were bilateral pes planus and posterior tibialis 
tendonitis.

The Board notes that May 2005 VA joint and foot examinations, 
conducted by one medical practitioner, were almost entirely 
focused upon an assessment of the current severity of the 
veteran's service-connected left heel spur syndrome.  The 
examiner did, however, include a diagnosis of pes planus in 
her written report. 

After review and consideration of the record as detailed 
above, the Board finds that entitlement to service connection 
for a right foot disorder on a direct or secondary basis is 
not warranted at this time.  Direct service connection is not 
available because no diagnosed and chronic right foot 
disorder was noted at discharge, and no currently diagnosed 
right foot disorder has been etiologically related to active 
service by competent medical evidence.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, secondary service 
connection is not warranted because there is no competent 
medical evidence of record to confirm a relationship, either 
by causation or aggravation, between the service-connected 
left heel spur syndrome and a currently diagnosed right foot 
disorder.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 
509, 512 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).    

Applicable Law - Increased Ratings

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which in turn is based 
on the average impairment in earning capacity.  See 38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  The current level of 
disability, however, is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As well, when evaluating 
disabilities of the musculoskeletal system, it is also 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Entitlement to an Increased Evaluation for Left Heel Spur 
Syndrome

First, in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2005) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
finds nothing in the historical record, however, which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, this case 
presents no evidentiary considerations which warrant further 
exposition of remote clinical histories and findings 
pertaining to this disability.

The Board has, however, reviewed the veteran's recent medical 
evidence and other information of record for this claim.  To 
that end, a February 2001 report reflected his complaints of 
recurrent left foot pain returning the day prior, after 
cutting grass.  The diagnosis was flat feet, with tenderness 
on the bottom of the feet.

At a VA examination in April 2001, the veteran noted no 
significant change in his symptoms over the years.  He did 
report that he continued to have left heel pain, most notably 
when he got out of bed in the morning.  He advised that he 
had been prescribed orthotics, but had not ordered them.  On 
clinical evaluation, he had a normal gait.  There was no 
swelling, but there was tenderness to palpation over the 
plantar aspect of the left heel.  Neurologic evaluation was 
within normal limits.  X-ray evaluation showed a minimal 
calcaneal spur.  The examiner diagnosed plantar fasciitis, 
left, with heel spur, moderately symptomatic.    

A January 2003 VA medical report indicated that the veteran 
had a diagnosis of osteomyelitis in his left second 
metatarsal, and that he was scheduled for a ray amputation 
procedure.  The later VA treatment reports of record, as 
dated through July 2005, however, appear to indicate that the 
veteran did not have this procedure.

At his March 2003 Travel Board Hearing, the veteran stated 
that he had a lot of pain and discomfort on prolonged (after 
15 to 20 minutes) standing and walking.  He noted that he had 
to give up activities like cutting the grass and teaching 
Sunday school because of pain.  He also described foot 
throbbing and burning on the bottoms of his feet.  He 
reported that he regularly wore orthotics.  He advised that 
he was prescribed sleeping boots for evening foot pain, but 
that he stopped using them because they did not work.  He 
opined that his symptoms were gradually worsening.    

A June 2003 VA medical record shows that the veteran was 
prepped for ossitron focused-sound shockwave treatment in 
light of bilateral plantar fasciitis, but that the procedure 
had to be rescheduled.  The remaining VA medical reports, 
however, as dated through July 2005, do not show that he 
received this treatment at a later time.

A March 2004 VA treatment report noted a history of burning 
feet for two years, despite the use of inserts.  On 
evaluation, there were 2+ pedal pulses, no pedal edema, and 
no foot ulcers or lesions.  Flat foot sensation was intact to 
light touch.  The diagnoses were burning of the feet and flat 
feet.  

At a follow-up VA podiatry evaluation in May 2004, it was 
noted that the veteran had received steroid injections and 
night splinting in the past with mixed results.  Neurological 
evaluation was slightly diminished to monofilament along the 
distal tips of the hallux and fifth digit, with some 
paresthesias.  The veteran also had palpable pedal pulses and 
intact skin, but a low arch morphology with a positive pop 
along the medial arch and heel.  The recorded diagnoses were 
pes planus and plantar fasciitis.  It was noted that a 
transcutaneous electrical nerve stimulation (TENS) unit would 
be considered if there was no improvement.   

An August 2004 VA X-ray report for the left ankle indicated 
that in comparison to a prior May 1998 evaluation, there was 
no significant change.  There was a slight pointing of the 
margin of the navicular at the talonavicular joint.  There 
was also a suggestion of minimal narrowing of the ankle joint 
on the lateral view, which was noted to may be due to flexion 
of the foot.  There was a slight calcaneal spur.  There was 
also a suggestion of mild bimalleolar soft tissue swelling.  
The recorded impression was that of findings consistent with 
minimal degenerative changes of the hind foot and soft tissue 
swelling of the ankle, without recent interval change.

In September 2004, the veteran underwent a VA magnetic 
resonance imaging (MRI) scan of his left foot.  The listed 
impressions were: (1) mild prominence of the medial aspect of 
the navicular, possibly resulting from a fused accessory 
ossification center (accessory navicular type II), with mild 
edema and irregularity of the medial aspect of the navicular, 
as well as minimal adjacent soft tissue edema; (2) a partial 
tear versus tendonopathy involving the posterior tibial 
tendon, in close proximity to the aforementioned navicular 
findings; (3) probable pes planus; and (4) minimal 
talonavicular and mid-foot osteoarthritic changes. 

A September 2004 VA treatment report showed that the veteran 
complained of continued pain along the medial ankle and arch 
region of his left foot, and the physician noted that a 
recent MRI showed a partial tear or tendonopathy along the 
posterior tibialis.  The physician prescribed a Cam walker 
boot and axillary crutches, as well as the use of ice and 
prescription pain medication.

At a December 2004 VA examination with claims file review, 
the veteran described a history of pain along the left ankle, 
intensified with standing and walking, as well as weakness 
and stiffness.  He reported taking Percocet pain medication 
every four to six hours, with no relief.  As to periods of 
flare-up, he described intense pain along his left ankle for 
the past four years, and that standing and walking increases 
the pain, while it is relieved by rest.  He reported that 
such flare-ups cause difficulty walking.  The veteran also 
indicated that he used crutches, inserts, and a Cam walker 
boot, with no improvement in his problems with their use.  He 
additionally advised that he had to take a semester off at 
college because of his problems.  

On clinical evaluation, the December 2004 VA examiner first 
recorded bilateral flat feet, left fourth and fifth 
hammertoes, Achilles tendonitis with limited dorsiflexion, 
and heel spurs.  He noted that ankle dorsiflexion and 
inversion bilaterally was limited against strong resistance 
only, and that plantar flexion and inversion were within 
normal limits.  There was pain at the Achilles tendon when 
the feet were in dorsiflexion at 5 degrees.  As to additional 
limitation on range of motion by Deluca factors, the examiner 
noted pain along the veteran's flat feet and Achilles tendon 
with prolonged standing or walking.  As to objective evidence 
of painful motion, edema, instability, or weakness, the 
examiner recorded that there was pain along the Achilles 
tendon at the insertional level, and bilateral pain along the 
tibialis posterior tendon, with the left worse than the 
right.  The veteran also had an antalgic gait and difficulty 
with propulsion.  As to callosities, breakdown, or an unusual 
shoe wear pattern, the veteran had hyperkeratosis along the 
medial hallux and submet 5 region bilaterally, but skin and 
vascular changes were otherwise within normal limits.  The 
veteran also had difficulty rising on his toes bilaterally, 
low arch feet bilaterally, and hammertoes.  As to flatfoot 
evaluation, the examiner noted that the Achilles tendon 
remained in the midline and that tendon alignment was within 
normal limits, but that there was pain with manipulation.  
There was no valgus, and forefoot and midfoot alignment were 
within normal limits.  As to hallux valgus, there was a 
diminished dorsiflexion of the hallux bilaterally at 45 
degrees.  The examiner also noted that a May 2004 VA X-ray 
report showed a left calcaneal spur with bilateral pes 
planus, and that the September 2004 VA MRI report revealed 
left tendonopathy tibialis of the posterior tendon.  The 
examiner's final diagnoses were bilateral pes planus and 
posterior tibialis tendonitis.

At a May 2005 VA joints examination (regarding the left foot 
and ankle), the veteran reported no history of trauma, and no 
need for hospitalization or surgery.  He stated that he 
always needed to use a cane for ambulation.  The examiner 
indicated review of the claims file.  The examiner noted that 
there were no constitutional symptoms or incapacitating 
episodes of arthritis.  The veteran, however, stated that he 
was unable to stand for longer than 15 to 30 minutes, and 
that he was unable to walk for more than a few yards.  On 
clinical evaluation, he had an antalgic gait.  There were two 
tests of dorsiflexion range of motion for the left ankle, 
measured at: 0 to 20 (and 0 to 15) degrees active against 
gravity, with pain from 0 to 45 (and 0 to 15) degrees; 0 to 
25 (and 0 to 20) degrees passive, with pain from 0 to 20 (and 
0 to 20) degrees; and 0 to 20 (and 0 to 15) degrees against 
strong resistance, with pain from 0 to 20 (and 0 to 15) 
degrees.  Additional limitation of motion on repetitive use 
was described as from 0 to 10 degrees on both tests, as 
caused by pain.  There were also two tests of plantar flexion 
range of motion for the left ankle, measured at: 0 to 30 (and 
0 to 30) degrees active against gravity, with pain from 0 to 
30 (and 0 to 30) degrees; and 0 to 35 (and 0 to 30) degrees 
passive motion, with pain from 0 to 30 (and 0 to 30) degrees.  
Additional limitation of motion on repetitive use was 
described as from 0 to 10 degrees on both tests, again 
attributable to pain.  There was no ankle instability, but 
there was tendon abnormality.  

At the May 2005 VA foot examination with claims file review, 
the veteran reported while he used a cane, corrective 
shoes/orthotic inserts did not significantly relieve his 
symptoms.  He acknowledged left heel pain on motion, left 
ankle limited motion, left plantar aspect/foot tenderness, 
and left foot/ankle swelling and redness while standing or 
walking, left foot lack of endurance while standing, and also 
left plantar aspect tenderness/foot pain and left foot/ankle 
redness while at rest.  As well, he denied left foot/ankle 
instability, left foot/ankle abnormal motion, left foot 
weakness, left foot/ankle stiffness, left foot fatigability, 
left foot/ankle heat, left foot spasm, left foot toe 
deformity, and left foot calluses.  He reported that the 
extant symptoms occurred weekly, lasted for hours at a time, 
and were usually of moderate severity.  He also noted flare-
ups occurring one or two times per year, for one to two days 
at a time, which caused him to off of his feet completely for 
that period.  

On clinical evaluation for the May 2005 VA foot examination, 
there was no left foot abnormal motion, crepitus, effusion, 
fatigability, instability, mass, muscle atrophy, spasm, heat, 
weakness, skin/circulatory abnormality, evidence of abnormal 
weightbearing, deformity, or structural abnormality.  The 
examiner did note mild edema, moderately painful motion, 
redness, and moderate tenderness of the left foot, as well as 
an antalgic gait.  

The May 2005 VA examiner reached three ultimate conclusions 
with respect to her findings at these two (joint and foot) 
evaluations.  First, she reported that the diagnosed 
conditions, described as left calcaneal spur, pes planus, 
left fourth and fifth hammertoes, left posterior tibialis 
tendonitis, and degenerative joint disease in the left 
talonavicular joint, were acquired, and not congenital or 
developmental.  Second, she opined that these problems caused 
significant effects on occupational activities, including 
decreased mobility, weakness or fatigue, and pain.  Third, 
she indicated that these problems affected the following 
daily activities as follows: chores (moderately); shopping 
(moderately); exercise (moderately); sports (severely); 
recreation (moderately); traveling (moderately); feeding (no 
effect); bathing (mildly); dressing (mildly); toileting 
(mildly); and grooming (mildly).  

The veteran is now service-connected left heel spur syndrome, 
and is in receipt of a 10 percent rating for a benign new 
growth of bone (i.e., a heel spur) under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5015 (2005).  A Note under this section 
advises that such disability is rated on limitation of motion 
of the affected parts as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5003 (2005).  Accordingly, DC 5271, for 
evaluation of limitation of motion of the ankle, assigns a 10 
percent rating for moderate limitation of motion, and a 
maximum 20 percent rating for marked limitation of motion.  
38 C.F.R. § 4.71a.

The Board observes that words such as "severe," "moderate" 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  In addition, the 
use of similar terminology by medical professionals, although 
evidence to be considered, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

With review of all of the pertinent medical findings of 
record as reviewed above, and in consideration of the 
veteran's report of increased symptomatology, most notably 
pain, during periods of repetitive use or flare-ups, the 
Board still must find that a 10 percent rating, for moderate 
limitation of motion of the ankle, is most appropriate.  
38 C.F.R. § 4.7.  VA regulations define a normal range of 
motion for the ankle as dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2005).  As noted earlier, clinical evaluation of 
range of motion for the ankle has most often shown full to 
almost-full range of motion with regard to dorsiflexion, and 
about two-thirds of the normal range of motion for plantar 
flexion, albeit with pain reported throughout the entire 
range of motion and with additional disability after 
repetitive use (described as further limitation on range of 
motion from 0 to 10 degrees).  Reevaluation of the ankle on 
multiple X-ray evaluations has shown that there has been no 
significant change with regard to the left heel spur 
syndrome.  

Significantly, no medical professional of record has 
distinctly identified other clinical manifestations in 
relation to the veteran's chronic left heel spur syndrome.  
The Board also finds probative the fact that, as recently as 
the May 2005 VA foot examination, the veteran himself 
described his extant symptomatology as moderate in severity.  
Moreover, the May 2005 VA examiner described the impact of 
the veteran's left foot problems on most daily activities as 
moderate (and not marked), and the impact on occupational 
activities as significant (as opposed to severe).  The Board 
is aware that additional consideration should be afforded to 
other notations of symptoms described as greater than 
moderate, and to the veteran's periods of symptomatology 
flare-up, but holds that the evidence of record, including a 
reported period of flare-ups occurring once or twice a year 
for one to two days, more nearly approximates a finding of 
moderate and not marked limitation of motion under DC 5015.  
See 38 C.F.R. §§ 4.7, 4.71a.

In addition, the record shows that the veteran has a number 
of other current left foot and ankle problems.  As he is not 
currently service-connected for any of these problems on 
either a direct or secondary basis, the Board is fairly 
unable to consider those disorders in connection with this 
appeal.  The Board further notes, however, that as many of 
the clinical findings of record describe factors such as 
pain, weakness, and fatigability as related to the veteran's 
left foot and ankle overall, any nonservice-connected 
disability symptomatology that is unable to be separated from 
service-connected symptomatology has still been considered in 
reviewing the veteran's request for an increased rating here.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
this case, however, as noted, even with this consideration, a 
higher evaluation is still not warranted at this time.  
38 C.F.R. § 4.7. 

The Board has also reviewed other diagnostic codes in the 
Rating Schedule to determine if any such codes could apply to 
afford the veteran a higher rating in this case.  No other 
diagnostic codes, however, are appropriate under the 
circumstances, as he was specifically and only service-
connected for left heel spurring, and was assigned a 
diagnostic code that directly addresses such disability.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  To 
that end, the Board finds that this also excludes 
consideration of 38 C.F.R. § 4.71a, DC 5284 (for evaluation 
of other foot injuries), as that category is considered a 
catch-all provision for foot disabilities that cannot be 
rated under other available diagnostic codes for rating 
certain specific foot disabilities or impairment.  Moreover, 
the record reflects that the veteran has repeatedly denied 
any specific injury to his left foot in service.  Under DC 
5284, his symptoms would need to be at least moderately 
severe in order to assign him a higher 20 percent rating, and 
as explained above, the current symptomatology of record is 
more appropriately considered as moderate.  

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, for all of the above reasons, the appeal for 
entitlement to an evaluation in excess of 10 percent for 
service-connected left heel spur syndrome will be denied.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5015.

Conclusion

In reaching the above conclusions as to the veteran's service 
connection claims, the Board advises that it did consider his 
reports of the continuity of his symptoms since service and 
his statements as to the likely current medical problems and 
their etiology.  The Board notes, however, that while the 
veteran, as a layperson, may provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed 


disorder (for purposes of establishing his entitlement to 
these benefits).  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2005) (competent 
medical evidence means evidence that is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions); Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  Except for the request to 
reopen the veteran's claim for service connection for a 
respiratory disorder, the Board advises that the 
preponderance of the evidence is against each of the 
remaining issues on appeal.  As such, these matters do not 
present such a state of balance between the positive evidence 
and the negative evidence - a state of relative equipoise - 
so as to allow for a more favorable determination, and the 
claims will be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence not having been received, the 
request to reopen the claim for service connection for 
headaches is denied.

New and material evidence having been received, the request 
to reopen the claim for service connection for a respiratory 
disorder (claimed as sinusitis) is granted.  

Service connection for a respiratory disorder, including 
sinusitis and allergic rhinitis, is denied.

Service connection for a sleep disorder is denied.

				
	(CONTINUED ON NEXT PAGE)



Service connection for a right foot disorder, including as 
secondary to service-connected left heel spur syndrome, is 
denied.

An evaluation in excess of 10 percent for left heel spur 
syndrome is denied.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


